EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David W. Rouille on 9/16/21.

The application has been amended as follows: 
In claim 1, line 12, “based has been replaced with --determining, based--
In claim 9, line 18, “the second” has been replaced with --a second--
In claim 9, line 19, “the first” has been replaced with --a first--
In claim 9, line 19, “area;” has been replaced with --area, wherein the mobile device is a user equipment (UE);--
In claim 9, line 20, “area” has been replaced with --area;--
In claim 10, line 13, “area;” has been replaced with --area, wherein the mobile devices are user equipments (UEs);--
Claim 12 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not suggest or disclose “receiving, at a cloud coordination server, a 
The prior art of record does not suggest or disclose “retrieving a plurality of records from the storage medium, the plurality of records pertaining to at least two mobile devices and pertaining to at least two coverage areas, the at least two coverage areas divided into a plurality of observation grids, wherein a size of the observation grid is adjusted based on collected statistics; generating a prediction, based on the retrieved plurality of records, of whether a future handover will occur for the mobile device from a second coverage area to a first coverage area, wherein the mobile device is a user equipment (UE); determining whether to perform a size adjustment of the first coverage 
The prior art of record does not suggest or disclose “calculating, based on the stored signal strength, a probability of a first handover of a presently active mobile device from a first coverage area to a second coverage area; calculating, based on the stored signal strength and the probability of handover, a probability of a future handover of the presently active mobile device from the second coverage area to the first coverage area, wherein the mobile devices are user equipments (UEs);sending, based on the calculated probability of the first handover and the calculated probability of the future handover, a message from the gateway to the base station to perform a size adjustment of the first coverage area; generating a cumulative distribution function U based on measurements from a first user equipment (UE) and generating a cumulative distribution function V based on measurements from a second UE, wherein U and V are cumulative distribution functions that indicate whether, for a given first base station and a given second base station and a given time interval, a handoff was attempted between the given first base station and the given second base station” as recited in claim 10.

Centonza et al. (US 2015/0304907 A1), paragraphs 16 and 18.
Brownworth et al. (US 2015/0230147 A1), paragraphs 26 and 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462